Parker, P. J. (dissenting) :
The ordinance for the violation of which this appellant was convicted, among other things, makes it unlawful fpr- any person or persons “ who shall collect in crowds to the annoyance and disturbance of citizens, or to the hindrance of free and unmolested travel.” Such is the only part of the ordinance at all applicable to the appellant’s case, and I construe it to mean that it shall be unlawful for- any person to be one of such a crowd. It is not merely the person who collects such a crowd together that the ordinance is directed against, but any one who becomes a part of such a crowd.
■ In my judgment the facts of this case do not show a violation by the defendant of that ordinance within any fair construction of its meaning and purpose.
*129The defendant was addressing a crowd of people in the public highway; he was standing upon a box in such highway, and was advocating the principles of the political party to which he belonged; there is no claim that he used any language calculated to stir up a disturbance there, and no disturbance did in fact exist; some fifty •or sixty people listened to his speech in an orderly manner; they ■occupied the street, undoubtedly, but a passageway was left for a horse and carriage on one side of the street; it does not appear that any one was actually hindered or molested while attempting to pass.
When asked by a police officer to desist from speaking he refused, ■claiming that he had the right to do so, and thereupon he was arrested.
In what way had he violated the provisions of the ordinance above quoted 1 He was one of a crowd in the street, to be sure, but it was an orderly crowd and in no respect one that had collected u to the annoyance and disturbance of citizens.” Concededly, a passage was open through which any one could drive, and so it had not collected “ to the hindrance of free and unmolested travel.”
It is claimed that if any one had driven through there he would have had to slow up and drive carefully, and so travel was hindered ■and molested ; that the traveler is entitled to the full width of the •street, and that the necessary result of a crowd collecting in the .•street is to limit the freedom of its usé.
Thus the violation claimed is reduced to this: That the crowd, •of which the defendant insisted upon being one, was not an “ annoy.ance and disturbance ” to the citizens, but that it required any one who would have to pass through it to drive slowly and choose the south rather than the north side of the street. Is such a trifling •delay and inconsiderable limitation of the use of the street a “ hin•drance ” to its free and unmolested use within the meaning of the •ordinance ?
It is manifest that such a construction would practically interfere with many uses to which the streets are frequently put. A band plays in the street, or from a balcony, and sixty or seventy people, more or less, stop to listen. Is each one liable to arrest ? or is the band violating the ordinance ? A crowd stands before the doors of a theater, of a public hall, or of a church, waiting for them to open, and the sidewalk is completely blocked ; one desiring to pass must *130turn away into the street, and thus free and unmolested travel is,, tesóme extent, limited. Does each member of such crowd violate the ordinance ? Snch a construction is unreasonable and renders the ordinance ah absurdity.
I do not dispute the power of the city to make the ordinance, but no. act should be deemed a violation of the provision above quoted that has not worked a substantial hindrance to the use of the street or caused substantial and actual annoyance to the citizen. A crowd should not be condemned as having violated that ordinance that is; quiet and orderly and affects public travel no more than to require it to slow up or turn to one side in passing. The evidence does not show any violation of the ordinance by the defendant. The conclusion of the jury to that effect is clearly against the weight of evidence and unwarranted, and for that reason the judgment should be reversed.
Judgment of conviction affirmed.